Citation Nr: 1234494	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-27 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a sleep disorder. 


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1985 to August 2005. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which in part, denied the Veteran's claim of entitlement to service connection for sleep apnea.  

The Board notes that in the April 2008 decision, the RO also denied service connection for gastroesophageal reflux disease (GERD) and the Veteran timely filed a notice of disagreement with that issue.  However, in a May 2010 rating decision, the RO granted service connection for GERD and assigned a 10 percent evaluation from October 24, 2006.  As the Veteran has not disagreed with the disability evaluation or effective date assigned, this represents a full grant of the benefit sought as to that issue and there is no issue before the Board.  

In October 2011, the Veteran presented testimony in a Central Office hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder


FINDING OF FACT

The probative evidence of record is at least in equipoise regarding whether the Veteran's obstructive sleep apnea is related to the Veteran's active service. 


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Sleep Apnea

The Veteran essentially contends that his sleep apnea had its onset during active service and has continued ever since service.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3)  evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

With respect to Hickson element (1), current disability, the record shows that the Veteran has a current diagnosis of obstructive sleep apnea, which was diagnosed in April 2007.  See March 2008 letter from C. L., M.D. from Pulmonary, Critical Care and Sleep Medicine at Walter Reed Army Medical Center.  Hickson element (1) is accordingly met for the claim. 

With respect to in-service disease and injury, service treatment records are negative for any findings or complaints related to a sleep disorder.  However, the Veteran testified at his October 2011 hearing that he had trouble staying awake during service and his wife told him that he snored and had problems breathing while sleeping during service.  He stated that prior to discharge, he told his doctors about his symptoms and he was supposed to get a sleep study.  However, at the same time he had to undergo surgery for his thyroid which took precedence over his sleep study and the study was never completed.  He indicated that the symptoms of his thyroid disorder overlapped with his sleep apnea, which delayed his diagnosis.  The Veteran also indicated that within two years of discharge, he was told by his doctor that his dream that he was underwater was not a dream but rather that he had actually stopped breathing.  He essentially contends that he had symptoms of sleep apnea in service, which he discussed with the doctors during service.  The Board notes that the Veteran is competent to give evidence about what he experienced; and sleep problems are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

Furthermore, in his March 2008 letter, Dr. L found that the medical records reflected that the Veteran had symptoms suggestive of sleep apnea in 2000 and predated his discharge from service.  Additionally, Dr. L observed that treatment records in 2004 and 2005 showed that the clinician documented suspicions of sleep apnea, and the Veteran was found to have a thyroid disorder, which he indicated could mimic sleep apnea.  He also indicated that due to the overlapping symptoms between the two disorders, there was a delay in the diagnosis of sleep apnea.  Dr. L concluded that based on review of the medical records that the Veteran had clinical symptoms of obstructive sleep apnea since 2000.  Based on the lay and medical evidence, Hickson element (2) is satisfied. 

With respect to crucial Hickson element (3), nexus, the relevant evidence includes the Dr. L's March 2008 letter.  In noting the Veteran's April 2007 polysomnography to evaluate the Veteran's long history of fatigue, hypersomnia, and snoring, Dr. L found that the Veteran had severe sleep apnea associated with nocturnal hypoxia.  As noted above, Dr. L indicated that the Veteran had experienced symptoms of sleep apnea for many years and the medical records reflected that he had symptoms suggestive of sleep apnea in 2000.  Dr. L concluded that based on review of the medical records that the Veteran had clinical symptoms of obstructive sleep apnea since 2000 and was clinically suspected to have the disorder in 2004.  Also, based on the course of the disorder, Dr. L found that the Veteran's disorder her been present for more than five years and he assumed that it pre-dated his retirement from service and that it was not possible to disprove that assumption.  

The Board finds that Dr. L's letter is highly probative, as it was based on a thorough review of the Veteran's medical records and evaluation of the Veteran.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  

Furthermore, upon consideration of the testimony provided by the Veteran and his wife regarding the onset of his sleep apnea symptoms in service and continuity of such symptoms since service discharge, the Board finds that they are competent and credible.  In this regard, the Board notes that the Veteran and his wife are competent to testify as to their observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that sleep problems are capable of lay observation, and thus the Veteran and his wife are competent with regard to any statements regarding this matter.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding that the Veteran was competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (finding that a lay person is competent to testify to pain and visible flatness of his feet); Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder);  Barr v. Nicholson, 21 Vet. App. 308, 309 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "[A]lthough interest may affect the credibility of testimony, it does not affect competency to testify.").  Furthermore, the Board finds that the Veteran's statements that he experienced sleep problems since service are credible.  His contentions are supported by the evidence of record demonstrating a diagnosis of sleep apnea in April 2007 with a notation as to a long history of fatigue, hypersomnia, and snoring, as well as the findings that he had a sleep disorder as early as 2000.  Accordingly, Hickson element (3) is met.  

Therefore, with resolution of doubt in favor of the Veteran, all the requirements for the grant of service connection for a sleep disorder have been met: the Veteran has a current diagnosis of a sleep disorder, which had its onset during service, and he has continued to have such symptoms since service discharge.  Therefore, the grant of service connection for obstructive sleep apnea is warranted.  See 38 U.S.C.A. 
§ 5107 (West 2002). 



ORDER

Service connection for obstructive sleep apnea is granted. 


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


